As filed with the Securities and Exchange Commission on August 7, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-6653 The Jensen Portfolio, Inc. (Exact name of registrant as specified in charter) 2130 Pacwest Center, 1ifth Avenue Portland, OR 97204-3721 (Address of principal executive offices) (Zip code) Robert McIver 2130 Pacwest Center, 1ifth Avenue Portland, OR 97204-3721 (Name and address of agent for service) (800) 221-4384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2007 Date of reporting period:May 31, 2007 Item 1. Report to Stockholders. the Jensen Portfolio Letter from The Investment Adviser DEAR FELLOW SHAREHOLDERS: The Jensen Portfolio—Class J Shares—returned 18.05% for the year ended May 31, 2007, compared to a return of 22.80% for the Standard & Poor’s 500 Index for this period. Please see pages 4 through 6 of this report for complete standardized performance information for the Portfolio. Our Top Market Performers Key contributors to the market performance of The Jensen Portfolio during the year were Stryker Corporation (which represented 5.01% of assets and returned 53.9%) and the McGraw-Hill Companies (which represented 5.00% of assets and returned 37.9%).Stryker continued to deliver strong performance, reflected both in top line revenue increases and bottom line earnings growth. Early in January, the company forecast 20% earnings per share growth for the coming year, a feat that very few large cap companies consistently match. Stryker has grown earnings at these levels for nearly three decades and the market has justly rewarded the stock price of the company. McGraw-Hill continued to benefit from a robust environment for financial instruments and strong recognition of the company’s Standard and Poor’s brand within the financial services industry. Combined with a dominant position in educational publishing, we think the company’s prospects for sustained growth are bright. Our Biggest Market Detractor First Data Corp. (market decline of 12.0%) was the largest detractor from the Jensen Portfolio’s performance during the year. We acquired First Data Corp. in 2005 primarily because of its Western Union money transfer business but this business has now been spun off. We can no longer justify holding First Data for this reason and have sold our position. Additionally, our intended lack of representation in the energy, utilities and telecom sectors impacted our performance, as compared to the performance of the S&P 500 Index. Companies within these sectors, although always steadfast components of the broadly diversified S&P 500, typically do not qualify for our investable universe—energy companies because of the commodity nature of their business, utility companies for the regulatory nature of their business, and telecom companies because of their lack of consistency and, therefore, predictability of long-term performance. Portfolio Changes During the year we sold Pfizer and First Data Corp., as previously noted. At the same time, Bed, Bath & Beyond and Microsoft Corporation were added. Separately, we recently added
